DETAILED ACTION
This is in reference to communication received 08 November 2021. Claims 1 – 20 are pending for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Specifically, claims 1 – 20 are directed toward at least one judicial exception without significantly more. In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
Claim 1, representative of claims 19 and 20 is directed towards a method, which is a statutory category of invention. Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward a judicial exception namely an abstract idea. Claim 1 recites invention directed to providing a content item (e.g. an advertisement) to a client when a request for content is received. To provide a content, a bid associated with an alternate content (e.g. a competing content) is modified to generate a third value (a modified value) which is deemed to be the highest bid, and based upon the third value, a content is selected, which is provided to the requesting client.
There is no device claimed that will perform the modifying of a bid value associated with a second item (replacement item) to generate a modified bid value (third value), wherein the third bid value is closer to the second bid value than the first bid value is to the second bid value (e.g. price difference between the first bid value and the second bid value is greater than the price difference between the third bid value and the second bid value). Bids are collected related selected content items (first plurality of bid values for the related selected content items based on the received bid request), and based upon the third value. After considering the received bid values and the calculated third bid value, if the third bid value is the winning bid, then the replacement item associated with the third bid value is sent as a response to the received request. After transmitting of the replacement item, relationship between the activities of the client devices in the first group (test group)with the activities of the client device in the second group (control group) is determined, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components. 
Also see, SAP v. Investpic: Page 2, line 22 through Page 3, line 13 - Even assuming  that the algorithms claimed are groundbreaking, innovative or even brilliant, the claims are ineligible because their innovation is an innovation in ineligible subject matter because there are nothing but a series of mathematical algorithms based on selected information and the presentation of the results of those algorithms.  Thus, the advance lies entirely in the realm of abstract ideas, with no plausible alleged innovation in the non-abstract application realm.  An advance of this nature is ineligible for patenting; and Page 10, lines 18-24 - Even if a process of collecting and analyzing information is limited to particular content, or a particular source, that limitations does not make the collection and analysis other than abstract.


Accordingly, the claim is directed to an abstract idea.
This judicial exception is not integrated into a practical application because, in particular, the claim recites transmitting information from computer system (primary device) to client device (secondary device), and primary device receiving a first request for content from a secondary device. After the request is received, second bid values are determined for each of the first plurality of content items, a third value for a replacement item is determined, wherein the third bid value is closer is for example lesser than the second bid value, but it is higher than the first bid value. After bids are received for the content items, if the third bid value is higher than the received bids (third bid value is the winning bid), then the replacement item is provided as a response to the received request. After transmitting of the replacement item, relationship between the activities of the client devices in the first group (test group)with the activities of the client device in the second group (control group) is determined, as drafted, is a process that, under its broadest reasonable interpretation. The primary device and secondary device in both these steps are recited at a high-level of generality (i.e. as a generic device performing generic computer functions of transmitting and receiving information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Additionally, transmitting the resulting information to the user device (secondary device) amounts to insignificant extra-solution activity.
The combination of these additional elements in no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits of practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the represented claims 19 and 20 recites the additional elements of transmitting and receiving information from a computer system to a client device amounts to no more than mere instruction to apply the exception using a generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The additional element of transmitting the promoted content to first set of client devices and second set of client deices amounts to no more than mere instructions to apply the exception using a generic component. For the same reason these elements are not sufficient to provide an inventive concept. The additional element of transmitting the promoted content to client device was considered insignificant extra-solution activity in Step 2A, prong 2. Reevaluation here in Step 2B, this is also determined to be well-understood, routing, conventional activity in the field. The Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere receipt or transmission of data over a network is a well-understood. Routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept in the claim, and thus the claim is not patent eligible.
As for dependent claims 2-9, 11-16 and 18, when written in independent form incorporating the limitations of the claim they claim dependency from, added limitations in the dependent claims are deemed to be post-solution activity directed to storing the information on storage means; making determination, however results of the determination are not used in the claimed invention; modifying data, however modified data is not used in the claimed invention; generating report, however reports are not used in the claimed invention
Claims 10 and 17 merely define first relationship and association of third bid value with the first content item, and thus the dependent claims are not patent eligible.

Response to Arguments
Applicant's argument that amended invention as currently claimed is eligible for patent under 35 USC 112 second paragraph is acknowledged and accepted
.

Applicant's argument that amended invention as currently claimed is eligible for patent under 35 USC 101 because the claimed invention provides to the technical field of selection content for transmission to device is acknowledged and considered.
However, upon further review of the claimed invention, rejection under 35 USC 101 is maintained.

Applicant's argument that amended invention as currently claimed is eligible for patent because cited references do not teach as amended invention as currently claimed is acknowledged and accepted.

 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Jacobson US Publication 2015/0287096 teaches system and method identifying a campaign for distributing one or more content items, the campaign being associated with a content sponsor and having selection criteria for use in determining when to present the one or more content items in response to received requests for content, wherein the selection criteria includes a plurality of keywords; identifying historical traffic associated with the campaign, the historical traffic representative of occurrences of when an impression of one of the one or more content items was delivered in response to a received request, the historical traffic including data that indicates a received query, any interaction and conversion information associated with the impression; evaluating the historical traffic to identify at least one keyword independent signal that is statistically significant in terms of one or more metrics for measuring effectiveness of the campaign, wherein the content server can retrieve a bid and a bid modifier associated with the content item and can apply the bid modifier to the bid to create a modified bid. The modified bid can be used in an auction with bids associated with other eligible content items and the content item can be selected for delivery responsive to the request based on the results of the auction when the modified bid results in the content item winning the auction.;
Fein et al. US Publication 2019/0180330 teaches system and method A system and method are disclosed for selecting advertisements for premium and non-premium content and delivering the advertisements and content to client media players. In one implementation, a request is received for a premium content item by a media player. A winning bid is determined for an auction pertaining to the request, where the winning bid is based on an advertiser-specified bid value and on an advertiser-specified bid modifier for advertisement placement in premium content. An advertisement associated with the winning bid is provided to the second media player for presentation with the premium content item.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


September 9, 2022